DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.

Claim Objections
Claims 1 and 25 are objected to because of the following informalities:  Claims 1 and 25 recite “an EMA blend layer” in lines 9 and 25 respectively, which should be “an ethylene methyl acrylate (EMA) blend layer”. Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Claim 19 recites “PET, APET, RPET, PETG, and PVC”. It is suggested that each of the abbreviations is replaced with its full name, i.e. polyethylene terephthalate (PET). Appropriate correction is required.
Claims 23 and 24 are objected to because of the following informalities:  Claims 23 and 24 recite “The laminate of claim 1 wherein”, which should be “The laminate of claim 1, wherein”.  Appropriate correction is required.
Claims 25, 29 and 30 are objected to because of the following informalities:  Claims 25, 29 and 30 recite “the EMA blend”, which should be “the EMA blend layer”.  Appropriate correction is required.
Claims 48 and 52 are objected to because of the following informalities:  Claims 48 and 52 recite “The laminate of claim 32 wherein”, which should be “The laminate of claim 32, wherein”.  Appropriate correction is required.
Claim 49 is objected to because of the following informalities:  Claim 48 recites “The laminate of claim 25 wherein”, which should be “The laminate of claim 25, wherein”.  Appropriate correction is required.
Claim 51 is objected to because of the following informalities:  Claim 51 recites “The laminate of claim 8 wherein”, which should be “The laminate of claim 8, wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-11, 13-24, 51, and 53 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the heat sealable coating comprising…an EMA blend layer … an LDPE layer … an EMA layer … and a tear resistant layer”. While there is support in the specification to recite specific order of layers in the heat sealable coating, i.e. LDPE layer which is disposed on the paperboard substrate, tear resistant layer which is disposed on the LDPE layer, and EMA layer which is disposed on the tear resistant layer (see paragraphs 0024-0025 and 0031 and Figures), there is no support to recite that the LDPE layer, tear resistant layer, and EMA layer are present in any order between the EMA blend layer and paperboard substrate. This rejection affects all the dependents claims.
Claims 53 and 54 recite “the amount of neck-in is below 16%”. While there is support for specific laminate having specific amount of neck-in (see Table 4), there is no support for broad recitation of laminate having broad range of amount of neck-in. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9, 19-22, 26, 27, 29-31, 44-47 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4, 9, 20-22 and 51 recites the limitation "the heat seal layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner construes that the “heat seal layer” refers to the EMA blend layer based on original claims.
Claims 5, 6, 29 and 30 recite “the EMA copolymer comprises ….. methacrylate”. The scope of the claims is confusing given that it is not clear if EMA copolymer comprises methacrylate as additional monomer or if EMA copolymer comprises methyl acrylate. For the purpose of examination, the examiner construes that EMA copolymer comprises methyl acrylate in the claimed amounts.
Claim 7 recites “an LDPE laminating layer”. The scope of the claim is confusing given that it is not clear if “an LDPE laminating layer” is same as “an LDPE layer” of claim 1 or if “an LDPE laminating layer” is different than “an LDPE layer” of claim 1. For the purpose of examination, the examiner construes that “an LDPE laminating layer” is same as “an LDPE layer” based on Figures 3A and 3B of the specification. It is suggested that claim 7 is canceled.
Claim 7 recites “an LDPE laminating layer between the paperboard substrate and the heat sealable coating”. Given that LDPE laminating layer is one of layers of heat sealable coating, it is not clear how LDPE laminating layer is between the paperboard substrate and the heat sealable coating. 
Claims 9 and 51 recite “The laminate of claim 8”. It is not clear how claims 9 and 51 depend on claim 8 given that claim 8 is canceled. For the purpose of examination, the examiner construes that claims 9 and 51 depend on claim 1.
Claim 19 recites the limitation "the plastic sheet" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner construes that “the plastic sheet” is the plastic sheet of claim 16.
Claims 26, 27 and 44-46 recites the limitation "the outer co-extruded heat seal layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites “an LDPE laminating layer”. The scope of the claim is confusing given that it is not clear if “an LDPE laminating layer” is same as “an LDPE layer” of claim 25 or if “an LDPE laminating layer” is different than “an LDPE layer” of claim 25. For the purpose of examination, the examiner construes that “an LDPE laminating layer” is same as “an LDPE 
Claim 47 recites the limitation "the inner co-extruded layer" in line 1 and “the outer co-extruded heat seal layer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-11, 13-24, 51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Hawes et al. (US 20030091847 cited in IDS) and further in view of Kendig (US 2006/0105126 A1).

Regarding claims 1, 3-7 and 13, Hawes discloses a laminated structure comprising a paperboard substrate coated on one side with a conventional printing coating with lamination on the second side (see paragraph 0031, 0032). Hawes discloses the second side comprises a polyolefin tie layer such as low density polyethylene (LDPE), a tear resistant layer and one or more layers of heat seal component such as ethylene methacrylate (EMA) copolymer (see Figure 1, paragraphs 0035-0037 and page 4, claims 1-2 and 7). That is, heat seal component can be laminate of two layers such as an outer heat seal layer comprising EMA and an inner heat seal layer comprising EMA.  Accordingly, the polyolefin tie layer (LDPE layer), the tear resistant layer and the inner heat seal layer comprising EMA (EMA layer) are between the paper board substrate and the outer heat seal layer comprising EMA, wherein the polyolefin tie layer (LDPE layer), the tear resistant layer, the inner heat seal layer comprising EMA (EMA layer) and the outer heat seal layer comprising EMA read on heat sealable coating.
Hawes does not disclose the outer heat seal layer comprising EMA is an EMA blend layer comprising (by weight) 5 to 95% modified EMA and 5 to 95% of an EMA copolymer.
Kendig discloses external heat sealing layer comprising blend of ethylene copolymers wherein the ethylene copolymers comprise 5-50% polar monomer including methyl acrylate and also include those known under the tradename Appeel (see paragraphs 0010, 0014, 0012, 0016). The ethylene copolymer under the tradename Appeel is same as a modified EMA utilized in the present specification (see Table 1 of published application). Further, one of the ethylene copolymers in the blend can be 1-30 wt% EMA (see paragraph 0014). Accordingly, there would necessarily be 70-99 w% modified EMA. The external heat sealing layer is peelable heat sealing layer which when peeled from substrate under stress and speed, splits adhesively at the seal interface or cohesively within the sealant layer, but always homogenously, within the peel layer without substantial delamination of the layer itself/and or the substrate taking place (see paragraph 0010).
In light of motivation for using external heat sealing layer comprising 1 to 30 wt% EMA (ethylene methyl acrylate) and 70 to 99 wt% modified EMA disclosed by Kendig as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 1 to 30 wt% EMA (ethylene methyl acrylate) and 70 to 99 wt% modified EMA in the outer heat seal layer of Hawes in order to provide a peelable heat sealing layer which when peeled from substrate under stress and speed, splits adhesively at the seal interface or cohesively within the sealant layer, but always homogenously, within the peel layer without substantial delamination of the layer itself/and or the substrate taking place, and thereby arrive at the claimed invention.                                                                                                                                                                                         
Accordingly, Hawes in view of Kendig disclose heat sealable coating comprising the polyolefin tie layer (LDPE layer), the tear resistant layer, the inner heat seal layer comprising EMA (EMA layer) and the outer heat seal layer comprising EMA blend (EMA blend layer).
Hawes in view of Kendig does not disclose the print coating exhibits an increase in water contact angle of less than 25 degrees when tested after storing a stack of 50 sheets under 60 psi pressure in a 120 F oven for 24 hours. However, given that Hawes in view of Kendig discloses the same structure and composition as presently claimed, the teachings of Hawes in 

Regarding claim 2, Hawes disclose heat seal layer does not require a chill roll release. Accordingly, the outer heat seal layer of Hawes in view of Kendig contains no chill roll release.

Regarding claim 9, Hawes discloses co-extruded heat seal layer (EMA) with an LDPE tie layer above the tear resistant layer (Hawes Paras 33-37, 43, Figure 1, Table 3).

Regarding claims 10 and 11, Hawes in view of Kendig does not disclose testing the laminate by storing a stack of 50 sheets under pressure in an oven for 24 hours. However, given that Hawes in view of Kendig discloses the same structure and composition as presently claimed, the teachings of Hawes in view of Kendig would encompass laminates having the same properties including a blocking rating of 2 or less as claimed, absent evidence to the contrary.

Regarding claims 14 and 15, Hawes in view of Kendig does not disclose a self-seal peel strength. However, given that Hawes in view of Kendig discloses the same structure and composition as presently claimed, the teachings of Hawes in view of Kendig would encompass laminates having the same properties including self-peel strength as claimed, absent evidence to the contrary.

Regarding claims 16-18, Hawes in view of Kendig does not disclose a peel strength. However, given that Hawes in view of Kendig discloses the same structure and composition as presently claimed, the teachings of Hawes in view of Kendig would encompass laminates having the same properties including peel strength as claimed, absent evidence to the contrary.

Regarding claim 19, Hawes in view of Kendig does not disclose a peel strength to specific materials as claimed. However, given that Hawes in view of Kendig discloses the same structure and composition as presently claimed, the teachings of Hawes in view of Kendig would encompass laminates having the same properties including peel strength to the specified plastic sheet materials as claimed, absent evidence to the contrary.

Regarding claims 20-22, Hawes discloses the heat seal layer may have a coat weight of about 5 to 14 lb/ream (lb/3000 sqft), such as 8 to 10 lb/ream (Hawes Para 36).

Regarding claim 23, Hawes discloses the tear resistant layer may have a thickness of 0.75 mils or 1 to 5 mils (Hawes Para 34).

Regarding claim 24, Hawes discloses the paperboard may be a conventional grade such as solid bleached sulfate (Hawes Para 32).

Regarding claim 51, Hawes discloses multiple layers may be coextruded (Hawes Paras 36, 37).
Further, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hawes in view of Kendig meets the requirements of the claimed product, Hawes in view of Kendig clearly meet the requirements of present claims.

Regarding claim 53, Hawes in view of Kendig disclose the laminate identical to that presently claimed. Therefore, it is inherent or obvious that the laminate of Hawes in view of Kendig has amount of neck-in as presently claimed.

Claims 25-49, 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Hawes et al. (US 20030091847 cited in IDS) and further in view of Kendig (US 2006/0105126 A1).

Regarding claims 25-32 and 36-37, Hawes discloses a laminated structure comprising a paperboard substrate coated on one side with a conventional printing coating with lamination on the second side (see paragraph 0031, 0032). Hawes discloses the second side comprises a polyolefin tie layer such as low density polyethylene (LDPE), a tear resistant layer and one or more layers of heat seal component such as ethylene methacrylate (EMA) copolymer (see Figure 1, paragraphs 0035-0037 and page 4, claims 1-2 and 7). That is, heat seal component (heat sealable coating) can be laminate of two layers such as an outer heat seal layer comprising EMA and an inner heat seal layer comprising EMA (i.e. EMA copolymer layer comprising EMA copolymer).  Accordingly, the polyolefin tie layer (LDPE layer) is between the paper board substrate and the outer heat seal layer comprising EMA (i.e. outer heat seal layer of heat sealable coating). Further, the tear resistant layer is between the polyolefin tie layer (LDPE layer) and heat seal component (heat sealable coating). 
Hawes does not disclose the outer heat seal layer comprising EMA is an EMA blend layer comprising (by weight) 5 to 95% modified EMA and 5 to 95% of an EMA copolymer.
Kendig discloses external heat sealing layer comprising blend of ethylene copolymers wherein the ethylene copolymers comprise 5-50% polar monomer including methyl acrylate and also include those known under the tradename Appeel (see paragraphs 0010, 0014, 0012, 0016). The ethylene copolymer under the tradename Appeel is same as a modified EMA utilized in the present specification (see Table 1 of published application). Further, one of the ethylene copolymers in the blend can be 1-30 wt% EMA (see paragraph 0014). Accordingly, there would necessarily be 70-99 w% modified EMA. The external heat sealing layer is peelable heat sealing layer which when peeled from substrate under stress and speed, splits adhesively at the seal interface or cohesively within the sealant layer, but always homogenously, within the peel layer without substantial delamination of the layer itself/and or the substrate taking place (see paragraph 0010).
In light of motivation for using external heat sealing layer comprising 1 to 30 wt% EMA (ethylene methyl acrylate) and 70 to 99 wt% modified EMA disclosed by Kendig as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 1 to 30 wt% EMA (ethylene methyl acrylate) and 70 to 99 wt% modified EMA in the outer heat seal layer of Hawes in order to provide a peelable heat sealing layer which when peeled from substrate under stress and speed, splits adhesively at the seal interface or cohesively within the sealant layer, but always homogenously, within the peel layer without substantial delamination of the layer itself/and or the substrate taking place, and thereby arrive at the claimed invention.                                                                                                                                                                                              
Further, Hawes discloses heat seal component, i.e. outer heat seal layer and inner heat seal layer may be coextruded (Hawes Paras 36, 37).
It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hawes in view of Kendig meets the requirements of the claimed product, Hawes in view of Kendig clearly meet the requirements of present claims.

Regarding claim 33, Hawes discloses co-extruded heat seal layer (EMA) with an LDPE tie layer above the tear resistant layer (Hawes Paras 33-37, 43, Figure 1, Table 3).

Regarding claims 34 and 35, Hawes in view of Kendig does not disclose testing the laminate by storing a stack of 50 sheets under pressure in an oven for 24 hours. However, given that Hawes in view of Kendig discloses the same structure and composition as presently claimed, the teachings of Hawes in view of Kendig would encompass laminates having the same properties including a blocking rating of 2 or less as claimed, absent evidence to the contrary.
 
Regarding claims 38 and 39, Hawes in view of Kendig does not disclose a self-seal peel strength. However, given that Hawes in view of Kendig discloses the same structure and composition as presently claimed, the teachings of Hawes in view of Kendig would encompass laminates having the same properties including self-peel strength as claimed, absent evidence to the contrary.

Regarding claims 40-42, Hawes in view of Kendig does not disclose a peel strength. However, given that Hawes in view of Kendig discloses the same structure and composition as presently claimed, the teachings of Hawes in view of Kendig would encompass laminates having the same properties including peel strength as claimed, absent evidence to the contrary.

Regarding claim 43, Hawes in view of Kendig does not disclose a peel strength to specific materials as claimed. However, given that Hawes in view of Kendig discloses the same structure and composition as presently claimed, the teachings of Hawes in view of Kendig would encompass laminates having the same properties including peel strength to the specified plastic sheet materials as claimed, absent evidence to the contrary.

Regarding claims 44-46, Hawes discloses the heat seal layer may have a coat weight of about 5 to 14 lb/ream (lb/3000 sqft), such as 8 to 10 lb/ream (Hawes Para 36).

Regarding claim 47, Hawes in view of Kendig disclose the laminate as set forth above. Hawes discloses the heat seal layer have a coat weight of about 5 to 14 lb/ream (lb/3000 sqft), such as 8 to 10 lb/ream (Hawes Para 36). As noted above, the heat seal layer comprises outer heat seal layer (EMA blend layer) and inner heat seal layer (EMA copolymer layer).
It would have been obvious to one of ordinary skill in the art to use heat seal layer where each layer is present in the same coat weight, i.e. 2.5 to 7 lb/ream of outer heat seal layer and 2.5 to 7 lb/ream of inner heat seal layer, in Hawes in view of Kendig in order to produce heat seal layer with desired properties, and thereby arrive at the claimed invention. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 48, Hawes discloses the tear resistant layer may have a thickness of 0.75 mils or 1 to 5 mils (Hawes Para 34).

Regarding claim 49, Hawes discloses the paperboard may be a conventional grade such as solid bleached sulfate (Hawes Para 32).

Regarding claim 52, Hawes discloses multiple layers may be coextruded (Hawes Paras 36, 37).
Further, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hawes in view of Kendig meets the requirements of the claimed product, Hawes in view of Kendig clearly meet the requirements of present claims.

Regarding claim 54, Hawes in view of Kendig disclose the laminate identical to that presently claimed. Therefore, it is inherent or obvious that the laminate of Hawes in view of Kendig has amount of neck-in as presently claimed.


Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.
In light of amendments, previous 112 first paragraph and second paragraph rejections are set forth above. Further, new 112 first paragraph and second paragraph rejections are set forth above in light of amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787